Citation Nr: 0433742	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  02-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to a waiver of the recovery of an overpayment of 
pension benefits, in the amount of $3,600.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 29, 1970, to 
February 22, 1971.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from 
determinations of the Committee on Waivers and Compromises at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran was offered an opportunity to testify at a 
hearing on this appeal, which he originally requested in 
March 2002.  The record reflects, however, that the veteran 
subsequently elected not to attend his scheduled August 2004 
Travel Board hearing.  The Board therefore considers the 
request for a hearing to be withdrawn.  38 C.F.R. § 20.702(d) 
(2003).

The Board also notes that in a December 2003 action, VA 
removed payments for the veteran's daughter from his 
calculated monthly pension benefits allotment.  The veteran 
filed a notice of disagreement with this action in March 
2004, and in June 2004, the RO issued a statement of the 
case.  The issue, however, was not addressed in any 
subsequent written communication from the veteran or his 
representative within the regulated time period in which to 
perfect an appeal.  See 38 C.F.R. § 20.200, 20.202, 20.302 
(2003).  Therefore, the Board has concluded that the veteran 
is not currently seeking appellate review with respect to 
this matter.  Although the Board has the obligation to assess 
its jurisdiction, it must consider whether doing so in the 
first instance is prejudicial to the appellant.  VAOPGCPREC 
9-99, 64 Fed. Reg. 52,376 (1999); cf. Marsh v. West, 11 Vet. 
App. 468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, this issue has not been certified 
for appeal, and there is no indication that the veteran or 
his representative has been informed or is otherwise of the 
belief that such matter is in appellate status.


FINDINGS OF FACT

1.  The veteran's actions did not constitute fraud, 
misrepresentation of a material fact, bad faith, or a lack of 
good faith, but he was not without some fault in the creation 
of the $3,600.00 overpayment at issue.


2.  Recovery of the $3,600.00 overpayment would result in 
undue financial hardship upon the veteran.  


CONCLUSIONS OF LAW

1.  Waiver of the recovery of an overpayment of pension 
benefits, in the amount of $3,600.00, is not precluded by 
fraud, misrepresentation, bad faith, or a lack of good faith 
on the veteran's part.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 3.102 (2003).

2.  Recovery of the overpayment of pension benefits, in the 
amount of $3,600.00, would be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.965, 3.102 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  Effective 
November 9, 2000, the VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA also issued 
regulations to implement the VCAA, now codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Court, however, has also held that the notice and duty to 
assist provisions of the VCAA do not apply to claims 
involving waiver of recovery of overpayments.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Therefore, VA notice 
to the veteran of the provisions of the VCAA is apparently 
not required under VA law.

In any event, the Board observes that the decisions on waiver 
of the indebtedness and the statement of the case notified 
the veteran of the evidence considered, the pertinent laws 
and regulations, and the reasons for which his claim was 
denied.  Furthermore, as will be explained below, the law - 
and not the evidence - is dispositive in this case.  The 
Court has held that when the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on an 
appeal limited to interpretation of law); Delacruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA is not applicable 
where the law, not the factual evidence, is dispositive.)  
In light of all of the above, and because the Board's 
decision herein constitutes a complete grant of the benefits 
sought on appeal, the Board finds that no further action is 
necessary under the VCAA, and that the case is ready for 
appellate review.

Applicable Law

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation of a material fact, bad faith, or 
a lack of good faith on the part of the person or persons 
having an interest in obtaining the waiver, and recovery of 
the indebtedness would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2003).  In other words, any indication that the 
veteran committed fraud, misrepresentation of a material 
fact, or bad faith/lack of good faith in connection with the 
receipt of VA benefits precludes the granting of a waiver of 
recovery of the overpayment.  This parallels the "clean 
hands" doctrine of equity cases: only if the veteran is free 
from all taint of fraud in connection with his claim for 
benefits may waiver on account of "equity and good 
conscience" be considered.  See Farless v. Derwinski, 2 Vet. 
App. 555, 556-57 (1992).

The Court defines bad faith as, "a willful intention to seek 
an unfair advantage."  See Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. 
§ 1.965(b)(2) describe bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits or services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
the intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
A lack of good faith is defined under VA law as, "the 
absence of an honest intention to abstain from taking unfair 
advantage of the holder and/or the government."  38 C.F.R. 
§ 1.965(b)(3).  

The standards of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) fault of the debtor - where actions of the 
debtor contribute to the creation of the debt; 
(2) balancing of faults - weighing fault of the debtor 
against VA fault; 
(3) undue hardship - whether collection would deprive the 
debtor or his family of basic necessities; (4) defeat the 
purpose - whether withholding of benefits or recovery would 
nullify the objective for which these benefits were intended; 
(5) unjust enrichment - where failure to make restitution 
would result in an unfair gain to the debtor; and, (6) 
changing position to one's detriment - where reliance on VA 
benefits results in the relinquishment of a valuable right or 
the incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965(a); see generally Cullen v. Brown, 
5 Vet. App. 510 (1993).

Analysis of the Claim

The veteran is the recipient of VA nonservice-connected 
disability pension benefits, based upon his active service 
during a time of war.  See 38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3, 3.314 (2003).  

The procedural history of this matter is somewhat 
complicated, as there have been  several overpayment matters 
processed by the RO in recent years with respect to the 
veteran.  Only two particular overpayment actions, however, 
are currently pending before the Board on appeal.  Because 
these two actions arose in approximately the same time frame, 
the RO consolidated them into one matter. 

First, an overpayment in the amount of $1,009.86 was created 
by a May 2000 action of the RO.  In May 1999, the RO received 
information from the Bureau of Prisons database that the 
veteran was in jail.  In March 2000, the RO received 
additional information confirming that the veteran was 
incarcerated for the period of April 1, 1999, to June 29, 
1999, as the result of a felony conviction.  Because of that 
information, the RO retroactively adjusted the veteran's 
pension benefits effective May 31, 1999.  

Another overpayment of $15,867.27 was created by an August 
2000 RO action.   This adjustment was made because of a 
change in the veteran's dependency status.  The veteran 
requested additional dependency benefits on behalf of his 
wife.  At the time, he did not provide her social security 
number.  The record indicates that despite the lack of 
information to verify the correct social security number, 
benefits were apparently still initiated by VA via the 
utilization of a social security number already in the system 
for the mother of the veteran's child (not the same 
individual as his wife).  When the RO discovered the error, 
it again retroactively adjusted the veteran's pension 
benefits, resulting in the aforementioned overpayment.

The original total of both debts was $16,877.13.  After the 
veteran's request for waiver of these debts, the RO's 
Committee on Waivers and Compromises (Committee) initially 
denied the requests for waiver in a November 2000 
determination.  In that decision, the Committee found that 
with respect to both debts, the veteran willfully 
misrepresented material facts pertinent to the award of his 
benefits.  The Committee also held that it would not be 
against equity and good conscience to recover the debt 
amounts from the veteran.  See 38 U.S.C.A. § 5302(c); 
38 C.F.R. §§ 1.963, 1.965.

After the veteran's appeal of this decision in June 2001, the 
Committee then reconsidered the matter in an August 2001 
determination.  In that decision, the Committee changed its 
original stance, finding that there was no evidence of 
willful misrepresentation, fraud, or bad faith on the 
veteran's part.  Id.  As to equity and good conscience, the 
Committee stated that the veteran was at fault for not timely 
reporting his incarceration.  (The record indicates that he 
never notified the RO of this event.)  The Committee also 
determined, however, that he was not at fault for failure to 
provide his wife's social security number to VA in order to 
receive increased dependency benefits.  The Committee then 
granted a partial waiver of the $15,867.27 debt, in the 
amount of $13,277.13, noting that it would be an undue 
hardship to hold the veteran responsible for repayment of the 
entire debt amount based upon his financial status.  The 
Committee also held that the veteran should still be 
responsible for the repayment of $3,600.00 worth of the total 
debt, opining that it would not be an undue hardship to 
require him to repay this smaller portion.

The veteran continued the matter with his appeal of the 
August 2001 determination, requesting a full waiver of the 
remaining amount still owed: $3,600.00.  He argues that he is 
appealing his felony conviction, and until that matter is 
settled, he should not be responsible for the overpayment 
that resulted from that event.  He also avers that he had no 
role in the creation of the dependency benefits overpayment, 
and so again, he should not be held responsible for any 
portion of this debt.

The Board again notes that the Committee, ultimately, found 
no evidence of fraud, misrepresentation, bad faith, or a lack 
of good faith in the creation of the debt at issue, and based 
upon its review of the record, the Board agrees with this 
finding.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The 
real question for consideration, then, is whether recovery 
from the veteran of the remaining overpayment amount of 
$3,600.00 would be against the principles of equity and good 
conscience, utilizing the factors described at 38 C.F.R. 
§ 1.965(a).
 
This case, in part, does involve consideration of the 
veteran's fault, and of respective fault between the veteran 
and VA.  38 C.F.R. § 1.965(a)(1), (2).  The Board finds that 
the veteran remains at fault for not ensuring that VA 
received notice of his incarceration.  The record reflects 
that the RO did not receive any such notice: it discovered 
this information on its own in May 1999.  As to the 
dependency issue, however, a review of the record 
demonstrates the presence of a certain level of confusion in 
the communications between the veteran and the RO as to which 
individual (of two) was his wife, and which individual was 
the mother of at least one of his children (but not his 
wife).  The record further reflects that the veteran had 
these two women, on more than one occasion, submit some 
documentation to the RO to help clarify the matter, and that 
the veteran also provided pertinent information to the RO, 
additionally indicating that he did not have access to his 
wife's social security number because of their separation.  
Therefore, the Board agrees with the RO that the veteran was 
not at fault in the creation of the much larger dependency 
compensation overpayment.  Accordingly, the Board finds that 
the veteran's overall level of fault for the entire debt was 
less than dispositive.

The Board observes that there is no evidence of record to 
suggest that recovery of the remainder of this overpayment 
($3,600.00), however, would defeat the objective for which 
these benefits were intended.  38 C.F.R. § 1.965(a)(4).  The 
Board also notes that the veteran does not contend, nor does 
the evidence demonstrate, that he relinquished a favorable 
right or changed his position by reason of having received 
these benefits.  38 C.F.R. § 1.965(a)(6).

The veteran does maintain, however, that he is unable to 
repay any of this debt because to do so would cause him 
severe financial harm.  See 38 C.F.R. § 1.965(a)(3).  The 
Board has reviewed the veteran's many financial status 
reports of record, dated in November 1999, June 2000, April 
2001, August 2002, October 2002, November 2002, and December 
2002.  In these reports, the veteran states that his monthly 
household income is limited to his VA pension payment, 
typically running around $1,000.00, with no income listed for 
his (separated) spouse.  (Documents of record, including from 
the veteran's wife, suggest that she has no income other than 
money she receives from the veteran.)  The veteran estimates 
his monthly household expenses (classified as rent/mortgage, 
food, utilities, transportation, and clothing expenses) as 
running from $900.00 to $1,100.00.  He reports that he might 
have about $100.00 available per month to use to repay the 
outstanding overpayment.  The Board also notes that in 
addition to his wife, the record reflects that the veteran 
has two (albeit older) children.  In light of the above 
information, the Board holds that to recoup the remaining 
$3,600.00 overpayment in this case would be an undue 
financial hardship upon the veteran and his family.  

Therefore, after weighing all of the aforementioned factors 
to determine whether recovery of this overpayment would be 
against the principles of equity and good conscience, the 
Board finds that VA should waive its recovery of the 
remaining $3,600.00 overpayment.  38 U.S.C.A. §§ 5107, 5302; 
38 C.F.R. §§ 1.965(a), 3.102.  Although the veteran received 
money that he was not entitled to, and although he shares the 
responsibility of some fault in this matter, he has credibly 
reported that to shoulder the responsibility of more debt at 
this time would cause severe hardship upon his household, 
and, taking into account the information provided on his 
financial status report, the Board must believe this to be 
the case.

Under the circumstances of this case then, the Board finds 
that recovery of the overpayment at issue would be against 
the principles of equity and good conscience, because 
requiring the veteran to make restitution for this 
overpayment would result in undue financial hardship.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.    Therefore, waiver 
of recovery of the overpayment of pension benefits, in the 
amount of $3,600.00, is warranted here.  Congress has created 
the veterans' benefits system to be both "paternalistic" 
and "uniquely pro-claimant."  See Jaquay v. Principi, 304 
F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 
(Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  Accordingly, in a case such as this, where the 
evidence does not preponderate against the claim, and in 
recognition of the aforementioned guiding principles and with 
the application of the benefit of the doubt rule, the 
veteran's claim should prevail.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Waiver of the recovery of an overpayment of pension benefits, 
in the amount of $3,600.00, is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



